Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 13-18 in the reply filed on 01/26/2021 is acknowledged.  The traversal is on the ground(s) that Shalek does not disclose the use of its material in any sort of article of manufacture.  This is not found persuasive because the special technical feature (ThS) common to the groups does not make a contribution over the prior art (Shalek).
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
While the instant claims do not expressly require a “room temperature superconductor”, the claims do require and define the claimed material as a conductor of electricity. The accompanying disclosure only mentions superconductivity at room temperature; no other temperatures are discussed, contemplated, or disclosed for the claimed materials, nor is there any mention of normal resistance electricity conduction. Further, the only examples and description of compounds and devices are for superconducting applications at room temperature. While limitations from the specification are not read into the claims, the claims are to be interpreted in light of the specification. In the instant case it appears that properly interpreting the claimed phenomenon of electrical conductivity of the claimed material means that the issue of whether or not the material is in fact able to conduct electricity, as claimed, inherently is an issue of whether or not the material is superconductive at room temperature. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) The breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

Regarding claim 13; in the instant case, the breadth of the claims includes room temperature superconductors. The nature of the invention is room temperature superconductivity. The state of the prior art does not include room temperature superconductivity; room temperature superconductivity exists as no more than a theoretical possibility. The superconductor art has a high level of unpredictability. The amount of direction provided by the inventor does not provide sufficient written description to convey that applicant was in possession of such material, nor does it sufficiently provide details to enable one skilled in the art to make or use the material as claimed. 
Additionally, the quantity of experimentation needed to make or use the invention is prohibitive given the nature of the predictability in the art, level of ordinary skill in the art, and the nature of invention. Indeed, it does not appear that applicant has carried out physical experimentation and actual synthesis of the device claimed. See application 15077683, Interview Summary mailed 06/07/2018. Given the highly unpredictable nature of the superconductor art, empirical data and experimentation is required to provide enablement for the instant invention. The disclosure does not contain any direct data to show that the electrical resistance of the claimed material is zero at room temperature. Therefore there is no evidence to support that the material claimed is in fact a room temperature superconductor or even a perfect conductor. 
In addition, there does not appear to be clear and sufficient evidence that ferromagnetism occurs. It is generally accepted in the art that a superconductor exhibits zero resistance, Meissner effect, and superconducting phase transition. In the instant disclosure, there is no sufficient evidence and description to suggest all such have been achieved. Therefore one of ordinary skill in the art would not appreciate that applicant was in possession of the claimed invention, nor is sufficient evidence and description provided to enable one to practice the claimed invention. 
	In summary, given that room temperature superconductivity exists as no more than a theoretical possibility, the disclosure provided does not provide sufficient written description to convey that applicant was in possession of such material, nor does it sufficiently provide details to enable one skilled in the art to make or use the material as claimed. 
Regarding claims 14 and 15, applicant has not provided any direction regarding the implementation of the material within the claimed applications including, inter alia, toy (claim 14), tunnel junction (claim 14), electrical transformer (14), superconductor based mass spectrometer (claim 14), integrated circuit (claim 15). Undue experimentation would be necessary to implement the material into any of the applications listed in the claims 14-15. Material constraints including physical attributes (weight, brittleness, durability, etc.) is not described in the current specification. Given the highly unpredictable nature of superconductor art, experimentation and detailed description, which is absent from the instant disclosure, is necessary to enable the current invention.

Claims 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Regarding claim 13, even if the specification is enabled for room temperature superconductivity, arguendo, the specification does not reasonably provide enablement for normal resistance electrical conduction (claim 13, line 14: “the material is conductive and diamagnetic at atmospheric pressure”).  Given the highly unpredictable nature of superconductor art, experimentation and detailed description which is absent from the instant disclosure, the current invention is not enabled for the reasons set forth above. 
Additionally, even if the specification is enabled for a ThS device, arguendo, the specification does not reasonably provide enablement for the multitude of combinations possible via the formula of claims 13 and 17. Only one compound (ThS) appears to be described with any specificity. Given the highly unpredictable nature of the superconductor art, experimentation and detailed description, which is absent from the instant disclosure, is necessary to enable the current invention.
 The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to produce the invention commensurate in scope with these claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-17 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  The claims encompass room temperature superconductors, which are mere theoretical materials and currently under known principles of physics and chemistry cannot exist according to conventional scientific theory. No assertions of room temperature superconductivity have currently been recognized or verified by the scientific community. Given this combined with the issues discussed above and lack of enablement and written description, the disclosed invention appears to be inoperable.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735